UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2014 Date of reporting period :	January 1, 2014 — December 31, 2014 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: The falling price of oil has captured headlines in recent months and is having a sustained effect on markets and economies worldwide. Cheaper oil allows many consumers and businesses to shift spending to other priorities. At the same time, the decline reflects greater pessimism about global growth, and it is having a negative impact on the energy sector  not just in the United States, but wherever energy is a key export. This change in the investing environment has contributed to an increase in market volatility. Although the U.S. economy continues to grow, economic challenges in Europe, China, and Japan are causing uncertainty. Compared with recent years, we may see more tempered returns from equity and fixed-income markets. While a number of positive trends continue, including an improving housing market and a brighter employment situation, investors should also be alert to a possible increase in short-term interest rates that is widely expected to occur in 2015. History suggests that rising rates could generate headwinds for markets. In all types of market conditions, Putnam offers a wide range of flexible strategies. Our experienced investment teams employ new ways of thinking about building portfolios for both the opportunities and risks in todays markets. In this dynamic environment, it may be an opportune time for you to meet with your financial advisor to ensure that your portfolio is properly aligned with your goals and tolerance for risk. As always, thank you for investing with Putnam. Performance summary (as of 12/31/14) Investment objective Balanced investment composed of a well-diversified portfolio of stocks and bonds that produce both capital growth and current income Net asset value December 31, 2014 Class IA: $10.12 Class IB: $10.08 Total return at net asset value George Barclays Putnam S&P 500 U.S. Blended Index Russell Aggregate Index (as of Class IA Class IB (primary 1000 Value Bond (secondary 12/31/14) shares* shares• benchmark) Index Index benchmark) 1 year 10.93% 10.68% 13.69% 13.45% 5.97% 10.75% 5 years 69.53 67.52 105.14 104.87 24.31 71.05 Annualized 11.13 10.87 15.45 15.42 4.45 11.33 10 years 50.28 46.59 109.47 102.31 58.42 98.28 Annualized 4.16 3.90 7.67 7.30 4.71 7.08 Life 99.94 92.64 152.16 188.83 142.51 172.50 Annualized 4.24 4.01 5.71 6.57 5.46 6.20 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: April 30, 1998. The George Putnam Blended Index is an unmanaged index administered by Putnam Management, 60% of which is based on the S&P 500 Index and 40% of which is based on the Barclays U.S. Aggregate Bond Index. The Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. The S&P 500 Index is an unmanaged index of common stock performance. The Russell 1000 Value Index is an unmanaged index of those companies in the large-cap Russell 1000 Index chosen for their value orientation. Effective May 30, 2014, the S&P 500 Index replaced the Russell 1000 Value Index as the fund’s equity benchmark. In Putnam Management’s opinion, the securities tracked by this index more accurately reflect the types of securities that will generally be held by the fund. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. Putnam VT George Putnam Balanced Fund 1 Report from your fund’s managers How would you describe the U.S. stock market and economic environment during the 12-month reporting period ended December 31, 2014, and how did VT George Putnam Balanced Fund perform? Despite some pronounced gyrations in performance late in the year, the U.S. stock market enjoyed a fairly positive economic backdrop in 2014. U.S. growth maintained its momentum from the first half of the year, and the economy and markets continued to benefit from low interest rates and inflation. By the final week of December, broad measures of U.S. stock performance registered double-digit gains for all of 2014. In this context, VT George Putnam Balanced Fund underperformed its all-stock primary benchmark, but outperformed the return of its blended stock and bond index, making solid gains in a variety of areas, including health-care, technology, and consumer-related stocks. During the second half of 2014, the price of oil collapsed. What implications does this have for the economy and the portfolio? In the short term, we expected that markets would register no small amount of pain from oil priced below $50 per barrel — as they would from oil priced below $80. Longer term, it is possible the pain may be dwarfed by the economic benefits of revitalized consumption: the “tax cut” of lower oil and fuel prices that feeds directly into the average consumer’s wallet. Oil price weakness may also have important implications for a variety of energy services-related stocks, as well as for natural resource companies that in our view are positioned at the higher end of the cost curve. For companies with higher cost structures, in other words, a low and falling oil price can make it less economically feasible to invest in operations. Having said that, a variety of companies that performed poorly through the course of oil’s fall appear to us to have been unfairly punished by the market. How did the portfolio’s investment-grade bonds perform, and what is your outlook for this area of the fixed-income markets? Overall, investment-grade bonds delivered moderate and steadily positive returns, as they benefited from a backdrop of low rates and comfortably rapid economic growth in the United States during the portfolio’s reporting period. With strong cash flow generation, high margins, large cash balances, and no signs of dangerously high leverage, we think investment-grade bond issuers have continued to represent an anchor to windward amid broader market volatility. In addition, unlike other areas of the fixed-income markets, such as high-yield and emerging-market debt, investment-grade bonds have, thus far, not been as susceptible to the risks posed by dramatic weakness in oil prices. What is your outlook for the U.S. stock market? We believe the United States is effectively in the second half of its economic upturn. Economic indicators have generally been positive, but it has been harder to find cheaply valued stocks. Also, because the Federal Reserve has stopped adding any further economic stimulus, we believe there is potential for greater market volatility. Moreover, economic weakness overseas can be a double-edged sword. Europe and Japan have been struggling to stimulate their economies and avoid deflation. This introduced heightened risks to U.S. growth, but it also helped keep interest rates and inflation low around the world, which we believe has the potential to extend the current positive economic trends we have been experiencing domestically. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: The value of stocks and bonds in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including general financial market conditions, factors related to a specific issuer or industry and, with respect to bond prices, changing market perceptions of the risk of default and changes in government intervention. These factors may also lead to increased volatility and reduced liquidity in the bond markets. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. You can lose money by investing in the fund. Your fund’s managers Portfolio Manager Aaron M. Cooper, CFA, is Director of Global Equity Research. He joined Putnam in 2011 and has been in the investment industry since 1999. Portfolio Manager Kevin F. Murphy joined Putnam in 1999 and has been in the investment industry since 1988. Your fund’s managers may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. 2 Putnam VT George Putnam Balanced Fund Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The two left-hand columns of the Expense per $1,000 table show the expenses you would have paid on a $1,000 investment in your fund from July 1, 2014, to December 31, 2014. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the Expense per $1,000 table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expense ratios Class IA Class IB Total annual operating expenses for the fiscal year ended 12/31/13* 0.73% 0.98% Annualized expense ratio for the six-month period ended 12/31/14† 0.74% 0.99% *Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. †For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Expense per $1,000 Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 12/31/14 for the 6 months ended 12/31/14 Class IA Class IB Class IA Class IB Expenses paid per $1,000*† $3.81 $5.09 $3.77 $5.04 Ending value (after expenses) $1,042.20 $1,041.30 $1,021.48 $1,020.21 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/14. The expense ratio may differ for each share class. †Expenses based on actual returns are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Expenses based on a hypothetical 5% return are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Putnam VT George Putnam Balanced Fund 3 Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT George Putnam Balanced Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT George Putnam Balanced Fund (the “fund”) at December 31, 2014, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at December 31, 2014 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 10, 2015 4 Putnam VT George Putnam Balanced Fund The fund’s portfolio 12/31/14 COMMON STOCKS (65.6%)* Shares Value Basic materials (3.3%) Air Products & Chemicals, Inc. 1,384 $199,614 Alcoa, Inc. 3,570 56,370 Allegheny Technologies, Inc. 1,146 39,846 Axalta Coating Systems, Ltd. † 12,448 323,897 Axiall Corp. 2,310 98,106 CF Industries Holdings, Inc. 776 211,491 Croda International PLC (United Kingdom) 2,640 108,778 Dow Chemical Co. (The) 8,634 393,797 Fortune Brands Home & Security, Inc. 13,054 590,955 Freeport-McMoRan, Inc. (Indonesia) 6,470 151,139 Hi-Crush Partners LP (Units) 890 27,617 Huntsman Corp. 5,732 130,575 Martin Marietta Materials, Inc. 347 38,281 MeadWestvaco Corp. 5,132 227,809 Monsanto Co. 4,408 526,624 Nucor Corp. 848 41,594 Packaging Corp. of America 2,223 173,505 Praxair, Inc. 1,798 232,949 S&W Seed Co. † 2,252 9,008 Sealed Air Corp. 5,200 220,636 Sherwin-Williams Co. (The) 2,089 549,491 Smurfit Kappa Group PLC (Ireland) 2,659 59,788 Steel Dynamics, Inc. 2,043 40,329 Symrise AG (Germany) 9,431 571,933 Tronox, Ltd. Class A 2,034 48,572 Capital goods (2.7%) Airbus Group NV (France) 7,312 363,167 Allegion PLC (Ireland) 1,599 88,681 Constellium NV Class A (Netherlands) † 1,577 25,910 Eaton Corp PLC 2,423 164,667 Embraer SA ADR (Brazil) 194 7,151 Gaztransport Et Technigaz SA (France) 5,033 297,242 General Dynamics Corp. 5,633 775,213 HD Supply Holdings, Inc. † 5,252 154,881 Hubbell, Inc. Class B 1,635 174,667 Northrop Grumman Corp. 3,138 462,510 Oshkosh Corp. 2,562 124,641 Pall Corp. 2,678 271,040 Raytheon Co. 1,061 114,768 Rockwell Collins, Inc. 631 53,307 Staples, Inc. 1,951 35,352 United Technologies Corp. 8,815 1,013,725 Communication services (2.8%) American Tower Corp. R 6,180 610,893 Charter Communications, Inc. Class A † 2,602 433,545 Comcast Corp. Class A 18,274 1,060,075 DISH Network Corp. Class A † 7,290 531,368 Liberty Global PLC Ser. C (United Kingdom) 13,575 655,808 Time Warner Cable, Inc. 2,092 318,110 Verizon Communications, Inc. 16,041 750,398 Computers (3.7%) Anixter International, Inc. 1,433 126,763 Apple, Inc. 31,844 3,514,941 Castlight Health, Inc. Class B † 15,753 184,310 COMMON STOCKS (65.6%)* cont. Shares Value Computers cont. EMC Corp. 18,043 $536,599 Hewlett-Packard Co. 15,902 638,147 SanDisk Corp. 4,201 411,614 Western Digital Corp. 2,929 324,240 Conglomerates (0.4%) General Electric Co. 2,007 50,717 Siemens AG (Germany) 1,701 192,911 Tyco International PLC 8,508 373,161 Consumer cyclicals (8.1%) Advance Auto Parts, Inc. 153 24,370 Amazon.com, Inc. † 2,983 925,774 Autonation, Inc. † 367 22,170 AutoZone, Inc. † 142 87,914 Bed Bath & Beyond, Inc. † 4,596 350,077 Best Buy Co., Inc. 552 21,517 Brunswick Corp. 3,082 157,983 CaesarStone Sdot-Yam, Ltd. (Israel) 3,499 209,310 Chico’s FAS, Inc. 2,728 44,221 Ctrip.com International, Ltd. ADR (China) † 4,607 209,619 Dollar General Corp. † 4,239 299,697 Emerge Energy Services LP 592 31,968 Express, Inc. † 2,679 39,355 Five Below, Inc. † 7,824 319,454 Freshpet, Inc. † 1,997 34,069 GameStop Corp. Class A 43 1,453 Gap, Inc. (The) 6,330 266,556 GNC Holdings, Inc. Class A 1,031 48,416 H&R Block, Inc. 2,136 71,940 Hanesbrands, Inc. 1,550 173,011 Hilton Worldwide Holdings, Inc. † 10,811 282,059 Home Depot, Inc. (The) 7,627 800,606 Johnson Controls, Inc. 1,204 58,201 Live Nation Entertainment, Inc. † 17,244 450,241 lululemon athletica, Inc. (Canada) † 1,031 57,519 Macy’s, Inc. 4,998 328,619 MasterCard, Inc. Class A 6,785 584,596 Michael Kors Holdings, Ltd. † 4,916 369,192 Michaels Cos., Inc. (The) † 1,309 32,372 NIKE, Inc. Class B 6,281 603,918 O’Reilly Automotive, Inc. † 474 91,302 Office Depot, Inc. † 7,183 61,594 Penn National Gaming, Inc. † 13,196 181,181 Priceline Group, Inc. (The) † 554 631,676 PulteGroup, Inc. 9,593 205,866 RE/MAX Holdings, Inc. Class A 7,009 240,058 Restaurant Brands International, Inc. (Canada) † 3,787 147,844 Rollins, Inc. 5,081 168,181 Time Warner, Inc. 7,722 659,613 TiVo, Inc. † 5,337 63,190 TJX Cos., Inc. (The) 7,865 539,382 Tumi Holdings, Inc. † 14,896 353,482 Vail Resorts, Inc. 2,315 210,966 Vulcan Materials Co. 548 36,020 Wal-Mart Stores, Inc. 4,466 383,540 Walt Disney Co. (The) 9,956 937,756 Whirlpool Corp. 1,278 247,600 Putnam VT George Putnam Balanced Fund 5 COMMON STOCKS (65.6%)* cont. Shares Value Consumer cyclicals cont. Wyndham Worldwide Corp. 3,016 $258,652 Wynn Resorts, Ltd. 1,031 153,372 Consumer staples (5.8%) Avon Products, Inc. 18,546 174,147 Bright Horizons Family Solutions, Inc. † 3,529 165,898 Coca-Cola Enterprises, Inc. 8,853 391,480 Costco Wholesale Corp. 3,762 533,264 Coty, Inc. Class A † 32,369 668,744 CVS Health Corp. 7,162 689,772 Dr. Pepper Snapple Group, Inc. 5,367 384,707 Energizer Holdings, Inc. 2,189 281,418 Estee Lauder Cos., Inc. (The) Class A 9,402 716,432 Groupon, Inc. † 16,482 136,141 Hershey Co. (The) 1,790 186,035 JM Smucker Co. (The) 1,050 106,029 Kellogg Co. 2,817 184,344 Keurig Green Mountain, Inc. 3,490 462,059 Kraft Foods Group, Inc. 3,832 240,113 Lorillard, Inc. 1,541 96,991 Mead Johnson Nutrition Co. 2,245 225,712 Mondelez International, Inc. Class A 10,435 379,051 Monster Beverage Corp. † 755 81,804 PepsiCo, Inc. 8,363 790,805 Philip Morris International, Inc. 10,318 840,401 Pinnacle Foods, Inc. 2,528 89,238 Starbucks Corp. 3,938 323,113 Walgreens Boots Alliance, Inc. 3,567 271,805 Weight Watchers International, Inc. † 3,621 89,946 Yum! Brands, Inc. 3,494 254,538 Zalando SE (Germany) † 3,594 110,429 Electronics (3.7%) Agilent Technologies, Inc. 5,225 213,912 Broadcom Corp. Class A 11,588 502,108 Honeywell International, Inc. 6,023 601,818 Intel Corp. 16,180 587,172 Keysight Technologies, Inc. † 2,390 80,710 L-3 Communications Holdings, Inc. 18,944 2,390,922 Micron Technology, Inc. † 32,689 1,144,442 Skyworks Solutions, Inc. 3,499 254,412 Energy (4.6%) Aker Solutions ASA 144A (Norway) † 36,959 203,651 Antero Resources Corp. † 4,975 201,886 Baker Hughes, Inc. 7,959 446,261 Cheniere Energy, Inc. † 3,328 234,291 CONSOL Energy, Inc. 2,185 73,875 EnCana Corp. (Canada) 21,262 294,904 Energen Corp. 5,808 370,318 EOG Resources, Inc. 13,306 1,225,083 EP Energy Corp. Class A † 31,865 332,671 Exxon Mobil Corp. 12,359 1,142,590 Genel Energy PLC (United Kingdom) † 10,876 116,416 Halliburton Co. 1,120 44,050 MarkWest Energy Partners LP 3,943 264,930 QEP Resources, Inc. 21,950 443,829 Royal Dutch Shell PLC ADR (United Kingdom) 3,642 243,832 Schlumberger, Ltd. 6,631 566,354 COMMON STOCKS (65.6%)* cont. Shares Value Energy cont. Suncor Energy, Inc. (Canada) 18,830 $598,417 Total SA ADR (France) 5,134 262,861 Financials (10.7%) Altisource Residential Corp. R 2,451 47,549 American Express Co. 9,859 917,281 American International Group, Inc. 14,100 789,741 Ameriprise Financial, Inc. 3,100 409,975 Assured Guaranty, Ltd. 15,404 400,350 AvalonBay Communities, Inc. R 1,475 241,000 Bank of America Corp. 38,476 688,336 Berkshire Hathaway, Inc. Class B † 2,451 368,018 Boston Properties, Inc. R 1,589 204,488 Capital One Financial Corp. 6,159 508,425 Carlyle Group LP (The) 12,291 338,003 Charles Schwab Corp. (The) 25,700 775,883 Citigroup, Inc. 22,093 1,195,452 CME Group, Inc. 7,243 642,092 Equity Lifestyle Properties, Inc. R 2,297 118,410 Essex Property Trust, Inc. R 516 106,606 Federal Realty Investment Trust R 308 41,106 Fifth Third Bancorp 23,955 488,083 Gaming and Leisure Properties, Inc. R 6,532 191,649 General Growth Properties R 6,217 174,884 Genworth Financial, Inc. Class A † 30,841 262,149 Hartford Financial Services Group, Inc. (The) 13,176 549,307 Invesco, Ltd. 2,500 98,800 JPMorgan Chase & Co. 21,214 1,327,572 KeyCorp 43,264 601,370 KKR & Co. LP 21,700 503,657 Morgan Stanley 1,850 71,780 Paramount Group, Inc. † R 504 9,369 Pebblebrook Hotel Trust R 1,079 49,235 Plum Creek Timber Co., Inc. R 1,400 59,906 Prologis, Inc. R 1,896 81,585 Prudential PLC (United Kingdom) 15,711 361,544 Public Storage R 700 129,395 Regions Financial Corp. 53,032 560,018 Simon Property Group, Inc. R 1,324 241,114 State Street Corp. 1,226 96,241 Visa, Inc. Class A 3,209 841,400 Vornado Realty Trust R 1,300 153,023 Wells Fargo & Co. 31,756 1,740,864 WisdomTree Investments, Inc. 10,200 159,885 Health care (9.7%) Abbott Laboratories 3,800 171,076 AbbVie, Inc. 13,559 887,301 Actavis PLC † 3,464 891,668 Aetna, Inc. 1,281 113,791 Allergan, Inc. 2,486 528,499 AmerisourceBergen Corp. 1,944 175,271 Anthem, Inc. 1,390 174,681 AstraZeneca PLC ADR (United Kingdom) 4,688 329,941 Baxter International, Inc. 695 50,937 Becton Dickinson and Co. 2,564 356,806 Biogen Idec, Inc. † 2,214 751,542 Boston Scientific Corp. † 21,297 282,185 6 Putnam VT George Putnam Balanced Fund COMMON STOCKS (65.6%)* cont. Shares Value Health care cont. Bristol-Myers Squibb Co. 15,645 $923,524 Cardinal Health, Inc. 3,785 305,563 Celgene Corp. † 9,294 1,039,627 Cerner Corp. † 1,740 112,508 CIGNA Corp. 4,068 418,638 Cooper Cos., Inc. (The) 669 108,438 Covidien PLC 1,302 133,169 Diplomat Pharmacy, Inc. † 1,848 50,580 Eli Lilly & Co. 9,092 627,257 Express Scripts Holding Co. † 2,565 217,179 Gilead Sciences, Inc. † 16,221 1,528,991 HCA Holdings, Inc. † 1,308 95,994 Johnson & Johnson 5,524 577,645 McKesson Corp. 2,051 425,747 Medtronic PLC 8,479 612,184 Merck & Co., Inc. 13,518 767,687 Mylan, Inc. † 7,598 428,299 Pfizer, Inc. 20,318 632,906 Premier, Inc. Class A † 5,279 177,005 Retrophin, Inc. † 8,104 99,193 Thermo Fisher Scientific, Inc. 1,272 159,369 Tornier NV (Netherlands) † 1,748 44,574 Universal Health Services, Inc. Class B 1,927 214,398 Ventas, Inc. R 3,151 225,927 Zimmer Holdings, Inc. 2,864 324,835 Miscellaneous (—%) Restaurant Brands International LP (Units) † 22 848 Semiconductor (0.9%) Applied Materials, Inc. 23,020 573,658 Lam Research Corp. 6,109 484,688 QUALCOMM, Inc. 3,938 292,712 Software (2.4%) Activision Blizzard, Inc. 1,907 38,426 Adobe Systems, Inc. † 2,671 194,182 Cadence Design Systems, Inc. † 3,988 75,652 Electronic Arts, Inc. † 2,010 94,500 Microsoft Corp. 38,771 1,800,905 Oracle Corp. 21,736 977,468 PTC, Inc. † 938 34,378 Red Hat, Inc. † 4,872 336,850 Tencent Holdings, Ltd. (China) 9,536 136,826 Technology (0.2%) Avago Technologies, Ltd. 3,169 318,770 CACI International, Inc. Class A † 662 57,051 Technology services (3.2%) Alibaba Group Holding, Ltd. ADR (China) † 7,923 823,517 Computer Sciences Corp. 4,082 257,370 Facebook, Inc. Class A † 15,315 1,194,876 Fidelity National Information Services, Inc. 4,448 276,666 Google, Inc. Class A † 15 7,960 Google, Inc. Class C † 3,757 1,977,685 Pandora Media, Inc. † 3,845 68,556 Yahoo!, Inc. † 7,149 361,096 Yandex NV Class A (Russia) † 2,418 43,427 COMMON STOCKS (65.6%)* cont. Shares Value Transportation (1.3%) American Airlines Group, Inc. 4,750 $254,743 Canadian Pacific Railway, Ltd. (Canada) 598 115,168 Genesee & Wyoming, Inc. Class A † 1,951 175,434 Spirit Airlines, Inc. † 5,570 420,981 Union Pacific Corp. 9,134 1,088,133 Utilities and power (2.1%) Ameren Corp. 2,166 99,918 American Electric Power Co., Inc. 5,080 308,458 American Water Works Co., Inc. 2,990 159,367 Calpine Corp. † 15,083 333,787 Dominion Resources, Inc. 18 1,384 Edison International 6,054 396,416 Exelon Corp. 13,404 497,020 NextEra Energy Partners LP 3,367 113,636 NextEra Energy, Inc. 2,117 225,016 NRG Energy, Inc. 14,054 378,755 PG&E Corp. 7,729 411,492 Sempra Energy 2,453 273,166 Total common stocks (cost $86,125,454) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (7.8%)* Principal amount Value U.S. Government Agency Mortgage Obligations (7.8%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 4 1/2s, May 1, 2044 $1,060,543 $1,174,800 Federal National Mortgage Association Pass-Through Certificates 5 1/2s, with due dates from July 1, 2033 to November 1, 2038 447,265 500,663 5s, August 1, 2033 164,778 182,269 4 1/2s, August 1, 2041 612,642 666,057 4 1/2s, TBA, January 1, 2045 4,000,000 4,343,438 4s, TBA, January 1, 2045 1,000,000 1,067,656 3 1/2s, TBA, January 1, 2045 2,000,000 2,085,938 3s, TBA, January 1, 2045 2,000,000 2,024,219 Total U.S. government and agency mortgage obligations (cost $11,908,305) U.S. TREASURY OBLIGATIONS (11.3%)* Principal amount Value U.S. Treasury Bonds 3 3/4s, November 15, 2043 $80,000 $96,209 U.S. Treasury Notes 3 1/2s, February 15, 2018 2,620,000 2,806,342 2s, November 30, 2020 450,000 453,788 1 3/4s, May 31, 2016 3,010,000 3,063,954 1 1/8s, December 31, 2019 2,390,000 2,330,554 1s, August 31, 2016 3,340,000 3,363,876 3/4s, March 31, 2018 3,700,000 3,642,224 3/4s, December 31, 2017 1,630,000 1,612,204 Total U.S. treasury obligations (cost $17,383,436) CORPORATE BONDS AND NOTES (14.7%)* Principal amount Value Basic materials (0.7%) Agrium, Inc. sr. unsec. unsub. notes 7 1/8s, 2036 (Canada) $45,000 $58,560 Albemarle Corp. 4.15s, 2024 10,000 10,160 ArcelorMittal SA sr. unsec. bonds 10.35s, 2019 (France) 60,000 72,450 Putnam VT George Putnam Balanced Fund 7 CORPORATE BONDS AND NOTES (14.7%)* cont. Principal amount Value Basic materials cont. CF Industries, Inc. company guaranty sr. unsec. notes 5 3/8s, 2044 $77,000 $83,734 CF Industries, Inc. company guaranty sr. unsec. notes 5.15s, 2034 53,000 55,553 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 11,000 13,105 Cytec Industries, Inc. sr. unsec. unsub. notes 3 1/2s, 2023 30,000 30,183 Eastman Chemical Co. sr. unsec. unsub. notes 6.3s, 2018 15,000 16,927 Eastman Chemical Co. sr. unsec. unsub. notes 3.8s, 2025 35,000 35,373 Georgia-Pacific, LLC sr. unsec. unsub. notes 7 3/4s, 2029 135,000 190,089 Glencore Finance Canada, Ltd. 144A company guaranty sr. unsec. notes 6s, 2041 (Canada) 5,000 5,431 Glencore Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. bonds 5.8s, 2016 (Canada) 66,000 70,603 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 4 5/8s, 2024 34,000 34,052 International Paper Co. sr. unsec. notes 8.7s,2038 10,000 15,073 Methanex Corp. sr. unsec. unsub. notes 3 1/4s, 2019 (Canada) 61,000 60,656 Mosaic Co. (The) sr. unsec. notes 3 3/4s, 2021 30,000 31,283 Mosaic Co. (The) sr. unsec. unsub. notes 5 5/8s,2043 21,000 24,110 Mosaic Co. (The) sr. unsec. unsub. notes 5.45s,2033 9,000 10,197 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.45s, 2019 25,000 26,701 Temple-Inland, Inc. sr. unsec. unsub. notes 6 5/8s, 2018 30,000 33,498 Union Carbide Corp. sr. unsec. unsub. bonds 7 3/4s, 2096 45,000 59,472 Weyerhaeuser Co. sr. unsec. unsub. notes 7 3/8s, 2032 R 82,000 109,171 Capital goods (0.4%) Delphi Corp. company guaranty sr. unsec. unsub. notes 4.15s, 2024 50,000 51,762 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 104,000 145,926 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6 1/4s, 2038 125,000 168,457 Republic Services, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2019 40,000 45,063 United Technologies Corp. sr. unsec. notes 5.7s,2040 15,000 18,826 United Technologies Corp. sr. unsec. unsub. notes 4 1/2s, 2042 35,000 38,108 Waste Management, Inc. company guaranty sr. unsec. notes 7 3/4s, 2032 100,000 145,712 Communication services (1.3%) American Tower Corp. sr. unsec. unsub. notes 3.4s, 2019 R 95,000 96,693 CC Holdings GS V, LLC/Crown Castle GS III Corp. company guaranty sr. notes 3.849s, 2023 30,000 29,799 CenturyLink, Inc. sr. unsec. unsub. notes Ser. G, 6 7/8s, 2028 110,000 110,000 Comcast Cable Communications Holdings, Inc. company guaranty sr. unsec. notes 9.455s, 2022 25,000 35,941 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2035 27,000 36,099 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 105,000 115,419 CORPORATE BONDS AND NOTES (14.7%)* cont. Principal amount Value Communication services cont. Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) $10,000 $14,060 NBCUniversal Media, LLC sr. unsec. unsub. notes 6.4s, 2040 55,000 73,689 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 49,000 56,659 Rogers Communications, Inc. company guaranty sr. unsec. bonds 8 3/4s, 2032 (Canada) 10,000 14,268 Rogers Communications, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2043 (Canada) 35,000 35,454 SBA Tower Trust 144A company guaranty sr. notes 5.101s, 2017 175,000 184,969 SES SA 144A company guaranty sr. unsec. notes 5.3s, 2043 (France) 40,000 44,429 TCI Communications, Inc. sr. unsec. unsub. notes 7 7/8s, 2026 45,000 62,766 Telecom Italia SpA 144A sr. unsec. notes 5.303s, 2024 (Italy) 200,000 202,500 Telefonica Emisiones SAU company guaranty sr. unsec. notes 5.462s, 2021 (Spain) 125,000 139,374 Telefonica Emisiones SAU company guaranty sr. unsec. notes 4.57s, 2023 (Spain) 150,000 160,597 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 7.045s, 2036 (Spain) 10,000 13,330 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 22,000 30,335 Verizon Communications, Inc. sr. unsec. notes 6.4s, 2038 148,000 182,611 Verizon Communications, Inc. sr. unsec. unsub. notes 6.4s, 2033 17,000 21,092 Verizon New Jersey, Inc. company guaranty sr. unsec. unsub. bonds 8s, 2022 110,000 139,218 Verizon New York, Inc. company guaranty sr. unsec. notes Ser. B, 7 3/8s, 2032 11,000 13,794 Verizon Pennsylvania, Inc. company guaranty sr. unsec. bonds 8.35s, 2030 135,000 185,435 Consumer cyclicals (1.4%) 21st Century Fox America, Inc. company guaranty sr. unsec. debs. 7 3/4s, 2024 135,000 174,224 21st Century Fox America, Inc. company guaranty sr. unsec. notes 7.85s, 2039 25,000 37,083 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 43,000 46,548 Bed Bath & Beyond, Inc. sr. unsec. notes 5.165s,2044 85,000 88,934 CBS Corp. company guaranty sr. unsec. debs. 7 7/8s, 2030 133,000 185,883 Dollar General Corp. sr. unsec. notes 3 1/4s, 2023 80,000 72,820 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 88,000 98,338 Ford Motor Co. sr. unsec. unsub. notes 9.98s, 2047 34,000 54,916 Ford Motor Co. sr. unsec. unsub. notes 7 3/4s,2043 210,000 284,923 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 20,000 28,800 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. notes 4 3/8s, 2018 25,000 25,563 Grupo Televisa SAB sr. unsec. bonds 6 5/8s, 2040 (Mexico) 90,000 109,119 Historic TW, Inc. company guaranty sr. unsec. unsub. bonds 9.15s, 2023 95,000 129,210 Host Hotels & Resorts LP sr. unsec. unsub. notes 6s, 2021 R 48,000 55,197 Host Hotels & Resorts LP sr. unsec. unsub. notes 5 1/4s, 2022 R 22,000 24,009 8 Putnam VT George Putnam Balanced Fund CORPORATE BONDS AND NOTES (14.7%)* cont. Principal amount Value Consumer cyclicals cont. Hyatt Hotels Corp. sr. unsec. unsub. notes 3 3/8s, 2023 $30,000 $29,565 INVISTA Finance, LLC 144A company guaranty sr. notes 4 1/4s, 2019 12,000 12,000 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 6.9s, 2029 34,000 43,278 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 6.7s, 2034 40,000 51,136 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 6.65s, 2024 18,000 22,322 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 10,000 10,899 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 3 5/8s, 2024 129,000 130,343 Marriott International, Inc./MD sr. unsec. unsub. notes 3s, 2019 45,000 46,178 NVR, Inc. sr. unsec. unsub. notes 3.95s, 2022 65,000 67,293 O’Reilly Automotive, Inc. company guaranty sr. unsec. unsub. notes 3.85s, 2023 25,000 25,868 Owens Corning company guaranty sr. unsec. notes 9s, 2019 9,000 10,892 QVC, Inc. company guaranty sr. notes 4.85s, 2024 50,000 50,914 Tiffany & Co. 144A sr. unsec. notes 4.9s, 2044 55,000 56,685 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 45,000 63,578 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4.45s, 2023 70,000 70,350 Viacom, Inc. sr. unsec. unsub. notes 5.85s, 2043 50,000 55,663 Consumer staples (1.1%) Altria Group, Inc. company guaranty sr. unsec. bonds 4s, 2024 75,000 78,394 Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 14,000 17,777 Anheuser-Busch Cos., LLC company guaranty sr. unsec. unsub. notes 5 1/2s, 2018 115,000 127,911 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 25,000 38,595 Campbell Soup Co. sr. unsec. unsub. notes 8 7/8s,2021 110,000 143,963 CVS Pass-Through Trust 144A sr. mtge. notes 7.507s, 2032 156,285 199,306 CVS Pass-Through Trust 144A sr. mtge. notes 4.704s, 2036 14,635 15,650 Delhaize Group SA company guaranty sr. unsec. notes 4 1/8s, 2019 (Belgium) 17,000 17,853 Delhaize Group SA company guaranty sr. unsec. unsub. notes 6 1/2s, 2017 (Belgium) 80,000 88,252 Diageo Investment Corp. company guaranty sr. unsec. debs. 8s, 2022 99,000 130,897 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 7s, 2037 150,000 202,142 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 3.85s, 2024 120,000 121,698 Kraft Foods Group, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 5,000 6,446 McDonald’s Corp. sr. unsec. Ser. MTN, 6.3s, 2038 75,000 98,655 McDonald’s Corp. sr. unsec. notes 5.7s, 2039 90,000 110,546 Molson Coors Brewing Co. company guaranty sr. unsec. unsub. notes 5s, 2042 25,000 27,137 Mondelez International, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 104,000 138,836 CORPORATE BONDS AND NOTES (14.7%)* cont. Principal amount Value Consumer staples cont. Tyson Foods, Inc. company guaranty sr. unsec. bonds 4 7/8s, 2034 $17,000 $18,649 Tyson Foods, Inc. company guaranty sr. unsec. unsub. bonds 5.15s, 2044 23,000 25,833 Walgreens Boots Alliance, Inc. company guaranty sr. unsec. unsub. notes 3.3s, 2021 105,000 105,744 Energy (0.8%) BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 30,000 32,459 DCP Midstream, LLC 144A sr. unsec. notes 5.35s,2020 55,000 57,516 EOG Resources, Inc. sr. unsec. notes 5 5/8s, 2019 30,000 33,852 EQT Midstream Partners LP company guaranty sr. unsec. notes 4s, 2024 70,000 69,319 Hess Corp. sr. unsec. unsub. notes 7.3s, 2031 55,000 68,332 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 110,000 150,381 Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 25,000 29,755 Motiva Enterprises, LLC 144A sr. unsec. notes 6.85s, 2040 15,000 18,502 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 60,000 52,393 Petrobras International Finance Co. SA (PIFCO) company guaranty sr. unsec. notes 6 3/4s, 2041 (Brazil) 35,000 31,835 Petrobras International Finance Co. SA (PIFCO) company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 130,000 120,454 Petrobras International Finance Co. SA (PIFCO) company guaranty sr. unsec. notes 3 7/8s, 2016 (Brazil) 70,000 68,691 Pride International, Inc. sr. unsec. notes 7 7/8s, 2040 120,000 144,814 Spectra Energy Capital, LLC sr. notes 8s, 2019 110,000 133,351 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 70,000 80,965 Tosco Corp. sr. unsec. notes 8 1/8s, 2030 72,000 104,749 Weatherford International, LLC company guaranty sr. unsec. unsub. notes 6.8s, 2037 30,000 28,368 Williams Partners LP sr. unsec. notes 5.4s, 2044 43,000 42,398 Williams Partners LP sr. unsec. notes 4.3s, 2024 42,000 41,672 Financials (6.0%) Aflac, Inc. sr. unsec. notes 6.9s, 2039 120,000 162,935 Aflac, Inc. sr. unsec. notes 6.45s, 2040 52,000 67,808 American Express Co. sr. unsec. notes 7s, 2018 16,000 18,511 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2058 114,000 154,470 Aon PLC company guaranty sr. unsec. unsub. notes 4 1/4s, 2042 200,000 194,397 ARC Properties Operating Partnership LP/Clark Acquisition, LLC company guaranty sr. unsec. unsub. notes 4.6s, 2024 R 90,000 83,029 Assurant, Inc. sr. unsec. notes 6 3/4s, 2034 80,000 98,920 AXA SA 144A jr. unsec. sub. FRN notes 6.463s, perpetual maturity (France) 75,000 78,938 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 200,000 268,518 Bear Stearns Cos., LLC (The) sr. unsec. unsub. notes 7 1/4s, 2018 44,000 50,712 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. unsub. notes 4.3s, 2043 98,000 103,837 Putnam VT George Putnam Balanced Fund 9 CORPORATE BONDS AND NOTES (14.7%)* cont. Principal amount Value Financials cont. BPCE SA 144A unsec. sub. notes 5.15s, 2024 (France) $200,000 $206,482 CBL & Associates LP company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 R 105,000 112,506 Citigroup, Inc. sr. unsec. notes 8 1/2s, 2019 15,000 18,691 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA 144A jr. unsec. sub. FRN notes 11s, perpetual maturity (Netherlands) 150,000 193,050 Credit Suisse AG 144A unsec. sub. notes 6 1/2s, 2023 (Switzerland) 200,000 217,615 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 R 95,000 117,161 Duke Realty LP company guaranty sr. unsec. notes 6 3/4s, 2020 R 62,000 72,985 Duke Realty LP company guaranty sr. unsec. unsub. notes 4 3/8s, 2022 R 122,000 129,145 EPR Properties unsec. notes 5 1/4s, 2023 R 50,000 52,149 Fairfax US, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2024 35,000 35,263 Fifth Third Bancorp jr. unsec. sub. FRB bonds 5.1s, perpetual maturity 29,000 26,861 GE Capital Trust I unsec. sub. FRB bonds 6 3/8s,2067 215,000 231,566 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 110,000 150,247 Genworth Holdings, Inc. sr. unsec. unsub. notes 7 5/8s, 2021 126,000 123,202 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 6 5/8s, 2040 238,000 320,404 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 215,000 242,803 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 R 135,000 146,509 Hospitality Properties Trust sr. unsec. unsub. notes 4 1/2s, 2025 R 30,000 30,200 HSBC Finance Capital Trust IX FRN notes 5.911s,2035 400,000 405,000 HSBC Holdings PLC unsec. sub. notes 5 1/4s, 2044 (United Kingdom) 200,000 223,918 HSBC USA Capital Trust I 144A jr. bank guaranty unsec. notes 7.808s, 2026 100,000 100,817 ING Bank NV 144A unsec. sub. notes 5.8s, 2023 (Netherlands) 200,000 222,009 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 45,000 49,163 JPMorgan Chase & Co. jr. unsec. sub. FRN notes 7.9s, perpetual maturity 110,000 118,393 JPMorgan Chase Capital XXIII company guaranty jr. unsec. sub. FRN notes 1.232s, 2047 488,000 395,280 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 45,000 52,650 Liberty Mutual Insurance Co. 144A notes 7.697s,2097 100,000 126,322 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 155,000 250,092 Merrill Lynch & Co., Inc. unsec. sub. notes 6.11s, 2037 150,000 178,934 MetLife Capital Trust IV 144A jr. unsec. sub. notes 7 7/8s, 2037 400,000 511,000 Mid-America Apartments LP sr. unsec. notes 4.3s, 2023 R 30,000 31,581 Nationwide Financial Services, Inc. notes 5 5/8s,2015 50,000 50,258 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 60,000 85,235 Nordea Bank AB 144A sub. notes 4 7/8s, 2021 (Sweden) 200,000 216,674 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 56,000 62,226 Pacific LifeCorp 144A sr. notes 6s, 2020 30,000 34,192 CORPORATE BONDS AND NOTES (14.7%)* cont. Principal amount Value Financials cont. Primerica, Inc. sr. unsec. unsub. notes 4 3/4s,2022 $33,000 $36,249 Progressive Corp. (The) jr. unsec. sub. FRN notes 6.7s, 2037 228,000 246,639 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5 5/8s, 2043 35,000 35,963 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5.2s, 2044 137,000 135,630 Prudential Financial, Inc. sr. unsec. notes 6 5/8s, 2040 35,000 45,891 Realty Income Corp. sr. unsec. notes 4.65s, 2023 R 120,000 129,274 Royal Bank of Scotland PLC (The) unsec. sub. FRN notes Ser. REGS, 9 1/2s, 2022 (United Kingdom) 190,000 216,600 Santander Holdings USA, Inc. sr. unsec. unsub. notes 4 5/8s, 2016 180,000 187,554 Santander Issuances SAU 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 100,000 104,237 Santander UK PLC 144A unsec. sub. notes 5s, 2023 (United Kingdom) 65,000 67,953 Standard Chartered PLC unsec. sub. notes 5.7s, 2022 (United Kingdom) 200,000 215,132 State Street Capital Trust IV company guaranty jr. unsec. sub. FRB bonds 1.241s, 2037 306,000 256,658 Teachers Insurance & Annuity Association of America 144A unsec. sub. notes 6.85s, 2039 40,000 54,633 Travelers Property Casualty Corp. sr. unsec. unsub. bonds 7 3/4s, 2026 40,000 54,052 UBS AG/Stamford, CT jr. unsec. sub. notes 7 5/8s,2022 360,000 423,848 Willis Group Holdings PLC company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 110,000 122,861 WP Carey, Inc. sr. unsec. unsub. notes 4.6s, 2024 R 135,000 141,687 ZFS Finance USA Trust V 144A FRB bonds 6 1/2s,2037 30,000 31,988 Government (0.5%) International Bank for Reconstruction & Development sr. unsec. unsub. bonds 7 5/8s, 2023 (Supra-Nation) 500,000 698,573 Health care (0.2%) Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 48,000 63,306 Medtronic PLC 144A sr. unsec. notes 4 3/8s, 2035 20,000 21,217 Medtronic PLC 144A sr. unsec. notes 3 1/2s, 2025 20,000 20,459 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 4.95s, 2024 R 70,000 72,845 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 50,000 64,007 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 17,000 18,352 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 45,000 48,525 Anthem, Inc. sr. unsec. unsub. notes 4 5/8s, 2042 30,000 31,481 Technology (0.1%) Fidelity National Information Services, Inc. company guaranty sr. unsec. unsub. notes 5s,2022 122,000 129,388 Jabil Circuit, Inc. sr. unsec. notes 8 1/4s, 2018 20,000 22,738 Transportation (0.3%) Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 85,000 101,427 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 40,000 49,292 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 10,066 10,570 10Putnam VT George Putnam Balanced Fund CORPORATE BONDS AND NOTES (14.7%)* cont. Principal amount Value Transportation cont. Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 $33,816 $35,464 Kansas City Southern de Mexico SA de CV sr. unsec. unsub. notes 2.35s, 2020 7,000 6,711 Kansas City Southern Railway Co. (The) company guaranty sr. unsec. notes 4.3s, 2043 13,000 13,264 Norfolk Southern Corp. sr. unsec. notes 6s, 2111 60,000 76,956 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 88,084 101,077 United Airlines 2014-2 Class A Pass Through Trust sr. notes Ser. A, 3 3/4s, 2026 20,000 20,200 Utilities and power (1.9%) Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 55,000 67,572 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 23,000 24,593 Beaver Valley Funding Corp. sr. bonds 9s, 2017 11,000 11,880 Commonwealth Edison Co. sr. mtge. bonds 5 7/8s,2033 15,000 18,826 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 35,000 36,297 Duke Energy Carolinas, LLC sr. mtge. notes 4 1/4s, 2041 70,000 74,958 EDP Finance BV 144A sr. unsec. unsub. notes 6s, 2018 (Netherlands) 100,000 108,226 El Paso Natural Gas Co., LLC sr. unsec. unsub. bonds 8 3/8s, 2032 75,000 98,616 El Paso Pipeline Partners Operating Co., LP company guaranty sr. unsec. notes 6 1/2s, 2020 30,000 33,729 Electricite de France (EDF) 144A sr. unsec. notes 6.95s, 2039 (France) 120,000 163,027 Electricite de France (EDF) 144A sr. unsec. notes 6s, 2114 (France) 100,000 118,936 Electricite de France (EDF) 144A sr. unsec. unsub. notes 5.6s, 2040 (France) 40,000 47,272 Energy Transfer Partners LP sr. unsec. unsub. notes 7.6s, 2024 30,000 36,724 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 117,000 134,575 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 35,000 37,488 Ente Nazionale Idrocarburi (ENI) SpA 144A sr. unsec. notes 4.15s, 2020 (Italy) 130,000 136,482 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 55,000 57,154 FirstEnergy Transmission, LLC 144A sr. unsec. unsub. notes 5.45s, 2044 140,000 150,901 Iberdrola International BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 (Spain) 30,000 38,244 ITC Holdings Corp. 144A sr. unsec. notes 6.05s,2018 40,000 44,750 Kansas Gas and Electric Co. bonds 5.647s, 2021 31,933 33,810 Kinder Morgan Energy Partners LP sr. unsec. unsub. notes 5.4s, 2044 16,000 16,033 Kinder Morgan Energy Partners LP sr. unsec. unsub. notes 4 1/4s, 2024 24,000 24,048 Kinder Morgan Energy Partners LP sr. unsec. unsub. notes 3 1/2s, 2021 40,000 39,445 MidAmerican Funding, LLC sr. bonds 6.927s, 2029 10,000 13,276 Nevada Power Co. mtge. notes 7 1/8s, 2019 45,000 53,687 Oncor Electric Delivery Co., LLC sr. notes 7s,2022 55,000 69,666 Oncor Electric Delivery Co., LLC sr. notes 4.1s,2022 60,000 64,438 CORPORATE BONDS AND NOTES (14.7%)* cont. Principal amount Value Utilities and power cont. Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 $55,000 $72,120 Pacific Gas & Electric Co. sr. unsub. notes 5.8s,2037 30,000 36,746 Potomac Edison Co. 144A sr. bonds 5.8s, 2016 37,000 39,204 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 4.2s, 2022 5,000 5,290 PPL WEM Holdings, Ltd. 144A sr. unsec. notes 5 3/8s, 2021 (United Kingdom) 210,000 236,014 Puget Sound Energy, Inc. jr. sub. FRN notes Ser. A, 6.974s, 2067 99,000 101,970 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6.572s, 2017 15,000 16,640 Texas-New Mexico Power Co. 144A 1st mtge. bonds Ser. A, 9 1/2s, 2019 135,000 170,239 TransCanada PipeLines, Ltd. jr. unsec. sub. FRN notes 6.35s, 2067 (Canada) 180,000 174,600 Westar Energy, Inc. sr. mtge. notes 4 1/8s, 2042 35,000 36,577 Wisconsin Energy Corp. jr. unsec. sub. FRN notes 6 1/4s, 2067 300,000 301,578 Total corporate bonds and notes (cost $20,499,496) MORTGAGE-BACKED SECURITIES (0.7%)* Principal amount Value Citigroup/Deutsche Bank Commercial Mortgage Trust FRB Ser. 07-C6, Class A4, 5.71s, 2049 $285,000 $308,992 COMM Mortgage Trust FRB Ser. 14-CR18, Class C, 4.74s, 2047 161,000 170,533 Federal Home Loan Mortgage Corporation Ser. T-56, Class A, IO, 0.524s, 2043 667,284 11,260 Ser. T-56, Class 2, IO, zero %, 2043 F 586,123 23 First Plus Home Loan Trust Ser. 97-3, Class B1, 7.79s, 2023 (In default) † 14,822 1 GE Business Loan Trust 144A Ser. 04-2, Class D, 2.911s, 2032 20,262 17,000 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 44,422 46,643 Ser. 98-C4, Class H, 5.6s, 2035 136,978 143,403 Morgan Stanley Capital I Trust FRB Ser. 07-HQ12, Class A2, 5.592s, 2049 29,385 29,414 Morgan Stanley Capital I Trust 144A FRB Ser. 12-C4, Class D, 5.525s, 2045 217,000 231,365 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 219,591 54,898 WF-RBS Commercial Mortgage Trust FRB Ser. 14-C19, Class C, 4.646s, 2047 75,000 77,288 Total mortgage-backed securities (cost $1,052,911) MUNICIPAL BONDS AND NOTES (0.2%)* Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $30,000 $44,627 IL State G.O. Bonds, 4.421s, 1/1/15 65,000 65,000 North TX, Tollway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 55,000 79,677 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 40,000 48,340 Total municipal bonds and notes (cost $190,196) CONVERTIBLE PREFERRED STOCKS (0.1%)* Shares Value United Technologies Corp. $3.75 cv. pfd. 1,576 $96,656 Total convertible preferred stocks (cost $78,800) Putnam VT George Putnam Balanced Fund 11 PURCHASED OPTIONS Expiration Contract OUTSTANDING (—%)* date/strike price amount Value Energy Select Sector SPDR ETF (Put) Jan-15/$70.00 $8,089 $1,646 Vodafone Group PLC ADR (Call) Jan-15/40.00 4,430 24 Total purchased options outstanding (cost $7,550) Principal SHORT-TERM INVESTMENTS (5.7%)* amount/shares Value Putnam Short Term Investment Fund 0.10% L Shares 8,747,063 $8,747,063 U.S. Treasury Bills with an effective yield of 0.05%, January 8, 2015 $25,000 25,000 Total short-term investments (cost $8,772,063) Total investments (cost $146,018,211) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period G.O. Bonds General Obligation Bonds IO Interest Only MTN Medium Term Notes REGS Securities sold under Regulation S may not be offered, sold or delivered within the United States except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2014 through December 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $154,307,466. † Non-income-producing security. F Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $7,333,086 to cover delayed delivery securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA commitments. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 12/31/14 (aggregate face value $5,045,212) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC Canadian Dollar Sell 1/21/15 $242,628 $251,939 $9,311 Citibank, N.A. Euro Sell 3/18/15 546,699 564,402 17,703 Credit Suisse International British Pound Sell 3/18/15 589,279 595,260 5,981 Euro Sell 3/18/15 214,926 221,904 6,978 Norwegian Krone Sell 3/18/15 242,907 261,289 18,382 Deutsche Bank AG British Pound Sell 3/18/15 1,101,919 1,114,794 12,875 HSBC Bank USA, National Association Euro Sell 3/18/15 255,247 263,512 8,265 JPMorgan Chase Bank N.A. Canadian Dollar Sell 1/21/15 494,032 512,534 18,502 Euro Sell 3/18/15 334,437 336,628 2,191 State Street Bank and Trust Co. Canadian Dollar Sell 1/21/15 242,628 251,768 9,140 Euro Sell 3/18/15 301,744 309,548 7,804 UBS AG Euro Sell 3/18/15 351,873 361,634 9,761 Total 12Putnam VT George Putnam Balanced Fund WRITTEN OPTIONS OUTSTANDING at 12/31/14 Expiration Contract (premiums $4,156) date/strike price amount Value Energy Select Sector SPDR Fund (Put) Jan-15/$68.00 $8,089 $1,035 Vodafone Group PLC (Call) Jan-15/45.00 4,430 12 Total TBA SALE COMMITMENTS OUTSTANDING at 12/31/14 (proceeds receivable Principal Settlement amount date Value Federal National Mortgage Association, 4 1/2s, January1,2045 $1,000,000 1/14/15 $1,085,859 Federal National Mortgage Association, 3 1/2s, January1,2045 1,000,000 1/14/15 1,042,969 Total OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/14 Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) JPMorgan Chase Bank N.A. baskets 2,964 $— 7/16/15 (3 month USD-LIBOR-BBA A basket (JPCMPTMD) $15,047 plus 30 bp) of common stocks Total $— Putnam VT George Putnam Balanced Fund 13 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $4,332,205 $740,499 $— Capital goods 3,466,513 660,409 — Communication services 4,360,197 — — Conglomerates 423,878 192,911 — Consumer cyclicals 12,477,472 — — Consumer staples 8,763,987 110,429 — Energy 6,746,152 320,067 — Financials 16,184,001 361,544 — Health care 14,964,935 — — Miscellaneous 848 — — Technology 21,802,503 136,826 — Transportation 2,054,459 — — Utilities and power 3,198,415 — — Total common stocks — Convertible preferred stocks $— $96,656 $— Corporate bonds and notes — 22,726,377 — Mortgage-backed securities — 1,090,819 1 Municipal bonds and notes — 237,644 — Purchased options outstanding — 1,670 — U.S. government and agency mortgage obligations — 12,045,040 — U.S. treasury obligations — 17,369,151 — Short-term investments 8,747,063 25,000 — Totals by level $1 Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $126,893 $— Written options outstanding — (1,047) — TBA sale commitments — (2,128,828) — Total return swap contracts — 15,047 — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in Note 1) did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund’s net assets and were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 14 Putnam VT George Putnam Balanced Fund Statement of assets and liabilities 12/31/14 Assets Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $137,271,148) $154,890,608 Affiliated issuers (identified cost $8,747,063) (Note 5) 8,747,063 Dividends, interest and other receivables 554,381 Receivable for shares of the fund sold 11,948 Receivable for investments sold 134,729 Receivable for sales of delayed delivery securities (Note 1) 2,128,905 Unrealized appreciation on forward currency contracts (Note 1) 126,893 Unrealized appreciation on OTC swap contracts (Note 1) 15,047 Prepaid assets 3,115 Total assets Liabilities Payable for investments purchased 114,550 Payable for purchases of delayed delivery securities (Note 1) 9,471,740 Payable for shares of the fund repurchased 285,217 Payable for compensation of Manager (Note 2) 68,224 Payable for custodian fees (Note 2) 10,732 Payable for investor servicing fees (Note 2) 10,664 Payable for Trustee compensation and expenses (Note 2) 100,658 Payable for administrative services (Note 2) 1,043 Payable for distribution fees (Note 2) 16,284 Written options outstanding, at value (premiums $4,156) (Notes 1 and 3) 1,047 TBA sale commitments, at value (proceeds receivable $2,126,016) (Note 1) 2,128,828 Other accrued expenses 96,236 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $203,141,747 Undistributed net investment income (Note 1) 2,460,164 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (69,056,142) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 17,761,697 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $78,207,450 Number of shares outstanding 7,727,841 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $10.12 Computation of net asset value Class IB Net assets $76,100,016 Number of shares outstanding 7,551,483 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $10.08 The accompanying notes are an integral part of these financial statements. Putnam VT George Putnam Balanced Fund 15 Statement of operations Year ended 12/31/14 Investment income Dividends (net of foreign tax of $27,393) $2,086,067 Interest (including interest income of $9,261 from investments in affiliated issuers) (Note 5) 1,582,773 Total investment income Expenses Compensation of Manager (Note 2) 834,050 Investor servicing fees (Note 2) 160,334 Custodian fees (Note 2) 33,685 Trustee compensation and expenses (Note 2) 6,360 Distribution fees (Note 2) 199,512 Administrative services (Note 2) 4,002 Auditing and tax fees 75,797 Other 56,267 Total expenses Expense reduction (Note 2) (6,264) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 35,752,792 Net increase from payments by affiliates (Note 2) 2,966 Net realized loss on swap contracts (Note 1) (29,029) Net realized gain on futures contracts (Note 1) 38,373 Net realized gain on foreign currency transactions (Note 1) 341,172 Net unrealized appreciation of assets and liabilities in foreign currencies during the year 126,893 Net unrealized depreciation of investments and TBA sale commitments during the year (22,153,871) Net gain on investments Net increase in net assets resulting from operations Statement of changes in net assets Year ended Year ended 12/31/14 12/31/13 Decrease in net assets Operations: Net investment income $2,305,097 $2,765,164 Net realized gain on investments and foreign currency transactions 36,106,274 15,126,549 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (22,026,978) 10,975,717 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (1,466,154) (1,652,135) Class IB (1,265,716) (1,595,306) Decrease from capital share transactions (Note 4) (26,578,431) (31,672,202) Total decrease in net assets Net assets: Beginning of year 167,233,374 173,285,587 End of year (including undistributed net investment income of $2,460,164 and $2,546,371, respectively) The accompanying notes are an integral part of these financial statements. 16Putnam VT George Putnam Balanced Fund Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income From net realized gain on investments Total distributions Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) Class IA 12/31/14 .15 .85 (.17) — .73 1.56 215 e 12/31/13 .15 1.31 (.17) — .73 1.74 79 f 12/31/12 .15 .77 (.17) — .74 1.99 87 f 12/31/11 .15 .06 (.17) — .74 2.07 100 f 12/31/10 .16 .58 (.37) — .74 g 2.38 191 f Class IB 12/31/14 .13 .85 (.15) — .98 1.31 215 e 12/31/13 .13 1.30 (.15) — .98 1.49 79 f 12/31/12 .13 .77 (.15) — .99 1.74 87 f 12/31/11 .13 .07 (.15) — .99 1.82 100 f 12/31/10 .14 .57 (.35) — .99 g 2.13 191 f a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset arrangements and/or brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. e Portfolio turnover includes TBA purchase and sale commitments. f Portfolio turnover excludes TBA purchase and sale commitments. Including TBA purchase and sale commitments to conform with current year presentation, the portfolio turnover would have been the following: Portfolio turnover % December 31, 2013 187% December 31, 2012 209 December 31, 2011 233 December 31, 2010 254 g Excludes the impact of a reduction to interest expense related to the resolution of certain terminated derivatives contracts, which amounted to 0.09% of average net assets for the period ended December 31, 2010. The accompanying notes are an integral part of these financial statements. Putnam VT George Putnam Balanced Fund 17 Notes to financial statements 12/31/14 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from January 1, 2014 through December 31, 2014. Putnam VT George Putnam Balanced Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek to provide a balanced investment composed of a well-diversified portfolio of stocks and bonds which produce both capital growth and current income. The fund invests mainly in a combination of bonds and value stocks of large and midsize U.S. companies, with a greater focus on value stocks. Value stocks are those that Putnam Management believes are currently undervalued by the market. If Putnam Management is correct and other investors ultimately recognize the value of the company, the price of its stock may rise. The fund buys bonds of governments and private companies that are mostly investment-grade in quality with intermediate- to long-term maturities (three years or longer). Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell equity investments, and, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell fixed income investments. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and has delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital 18 Putnam VT George Putnam Balanced Fund gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled at a future date beyond customary settlement time; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge against changes in values of securities it owns, owned or expects to own. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to gain exposure to currencies. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to manage exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. TBA commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. If the TBA sale commitment is closed through the Putnam VT George Putnam Balanced Fund 19 acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. TBA purchase commitments outstanding at period end, if any, are listed within the fund’s portfolio and TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage backed and other asset backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $110,154 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund did not have a net liability position on open derivative contracts subject to the Master Agreements. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At December 31, 2014, the fund had a capital loss carryover of $68,674,658 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $34,901,245 N/A $34,901,245 December 31, 2016 33,773,413 N/A 33,773,413 December 31, 2017 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from losses on wash sale transactions, from foreign currency gains and losses and from interest-only securities. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $340,566 to increase undistributed net investment income, $4 to decrease paid-in-capital and $340,562 to increase accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $20,278,141 Unrealized depreciation (3,040,166) Net unrealized appreciation 17,237,975 Undistributed ordinary income 2,603,451 Capital loss carryforward (68,674,658) Cost for federal income tax purposes $146,399,696 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of 20Putnam VT George Putnam Balanced Fund each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 38.6% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.680% of the first $5 billion, 0.630% of the next $5 billion, 0.580% of the next $10 billion, 0.530% of the next $10 billion, 0.480% of the next $50 billion, 0.460% of the next $50 billion, 0.450% of the next $100 billion and 0.445% of any excess thereafter. The fund’s shareholders approved the fund’s current management contract with Putnam Management effective February 27, 2014. Shareholders were asked to approve the fund’s management contract following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who had controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management. The substantive terms of the management contract, including terms relating to fees, are identical to the terms of the fund’s previous management contract and reflect the rates provided in the table above. Putnam Management has contractually agreed, through June 30, 2015, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. Putnam Management voluntarily reimbursed the fund $2,966 for a trading error which occurred during the reporting period. The effect of the loss incurred and the reimbursement by Putnam Management of such amounts had no material impact on total return. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: Class IA $80,519 Class IB 79,815 Total $160,334 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were not reduced under the expense offset arrangements and were reduced by $6,264 under the brokerage/service arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $90, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. During the reporting period, the class specific expenses related to distribution fees were as follows: Class IB $199,512 Note 3 — Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales, excluding short-term investments were as follows: Cost of purchases Proceeds from sales Investments in securities, including TBA commitments (Long-term) $323,905,255 $341,914,109 U.S. government securities (Long-term) 12,502,407 13,394,332 Total Written option transactions during the reporting period are summarized as follows: Written option Written option contract amounts premiums Written options outstanding at beginning of the reporting period $— $— Options opened 12,519 4,156 Options exercised — — Options expired — — Options closed — — Written options outstanding at end of the reporting period $12,519 $4,156 Putnam VT George Putnam Balanced Fund21 Note 4 — Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Year ended 12/31/14 Year ended 12/31/13 Year ended 12/31/14 Year ended 12/31/13 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 166,348 $1,588,578 251,736 $2,190,403 222,967 $2,132,125 243,154 $2,104,721 Shares issued in connection with reinvestment of distributions 157,821 1,466,154 197,861 1,652,135 136,539 1,265,716 191,513 1,595,306 324,169 3,054,732 449,597 3,842,538 359,506 3,397,841 434,667 3,700,027 Shares repurchased (1,577,313) (15,146,464) (1,732,628) (14,979,099) (1,867,537) (17,884,540) (2,811,573) (24,235,668) Net decrease Note 5 — Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows Fair value at the beginning of Fair value at the end of the Name of affiliate the reporting period Purchase cost Sale proceeds Investment income reporting period Putnam Short Term Investment Fund* $18,706,028 $23,551,380 $33,510,345 $9,261 $8,747,063 Total * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 7 — Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows based on an average of the holdings at the end of each fiscal quarter: Purchased equity option contracts (contract amount) $4,000 Written equity option contracts (contract amount) (Note 3) $4,000 Futures contracts (number of contracts) 1 Forward currency contracts (contract amount) $3,900,000 OTC total return swap contracts (notional) $190,000 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Fair value liabilities location Fair value Foreign exchange contracts Receivables $126,893 Payables $— Equity contracts Investments, Receivables 16,717 Payables 1,047 Total 22 Putnam VT George Putnam Balanced Fund The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments Forward currency under ASC 815 Futures contracts Swaps Total Foreign exchange contracts $— $342,610 $— $342,610 Equity contracts 38,373 — (29,029) 9,344 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments Forward currency under ASC 815 Options contracts Swaps Total Foreign exchange contracts $— $126,893 $— $126,893 Equity contracts (2,771) — 15,047 12,276 Total Putnam VT George Putnam Balanced Fund23 Note 8 — Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG Total Assets: OTC Total return swap contracts* # $— $— $— $— $— $— $15,047 $— $— $15,047 Forward currency contracts # 9,311 17,703 31,341 12,875 — 8,265 20,693 16,944 9,761 126,893 Purchased options** # — 1,646 — — — 24 1,670 Total Assets Liabilities: OTC Total return swap contracts* # — Forward currency contracts # — Written options # — 1,035 — — — 12 1,047 Total Liabilities $— $— $— $— $— $— $— Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $— $— $31,341 $— $— $— $— $— $— Net amount $9,311 $17,703 $— $12,875 $611 $8,265 $35,740 $16,944 $9,773 * Excludes premiums, if any. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. ** Included with Investments in securities on the Statement of assets and liabilities. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. 24Putnam VT George Putnam Balanced Fund Putnam VT George Putnam Balanced Fund 25 Federal tax information (Unaudited) The fund designated 58.08% of ordinary income distributions as qualifying for the dividends received deduction for corporations. Shareholder meeting results (Unaudited) February 27, 2014 special meeting At the meeting, each of the nominees for Trustees was elected, with all funds of the Trust voting together as a single class, as follows: Votes for Votes withheld Liaquat Ahamed 545,333,593 24,865,496 Ravi Akhoury 545,906,178 24,292,911 Barbara M. Baumann 549,255,821 20,943,268 Jameson A. Baxter 548,878,213 21,320,877 Charles B. Curtis 548,266,326 21,932,764 Robert J. Darretta 548,954,413 21,244,676 Katinka Domotorffy 547,720,210 22,478,879 John A. Hill 548,926,132 21,272,957 Paul L. Joskow 548,318,739 21,880,351 Kenneth R. Leibler 549,128,017 21,071,073 Robert E. Patterson 548,989,554 21,209,535 George Putnam, III 548,805,405 21,393,685 Robert L. Reynolds 549,170,754 21,028,335 W. Thomas Stephens 548,523,544 21,675,546 A proposal to approve a new management contract between the fund and Putnam Management was approved as follows: Votes for Votes against Abstentions Broker non-votes 16,564,908 404,048 1,329,042 — A proposal to adopt an Amended and Restated Declaration of Trust was approved, with all funds of the Trust voting together as a single class, as follows: Votes for Votes against Abstentions Broker non-votes 507,595,281 19,452,349 43,151,459 — All tabulations are rounded to the nearest whole number. 26Putnam VT George Putnam Balanced Fund About the Trustees Putnam VT George Putnam Balanced Fund27 *Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2014, there were 116 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Michael J. Higgins (Born 1976) James P. Pappas (Born 1953) Executive Vice President, Principal Executive Vice President, Treasurer, and Clerk Vice President Officer, and Compliance Liaison Since 2010 Since 2004 Since 2004 Manager of Finance, Dunkin’ Brands Director of Trustee Relations, (2008–2010); Senior Financial Analyst, Old Putnam Investments and Steven D. Krichmar (Born 1958) Mutual Asset Management (2007–2008); PutnamManagement Vice President and Principal Financial Officer Senior Financial Analyst, Putnam Investments Since 2002 (1999–2007) Mark C. Trenchard (Born 1962) Chief of Operations, Putnam Investments and Vice President and BSA Compliance Officer Putnam Management Janet C. Smith (Born 1965) Since 2002 Vice President, Principal Accounting Officer, Director of Operational Compliance, Robert T. Burns (Born 1961) and Assistant Treasurer Putnam Investments and Vice President and Chief Legal Officer Since 2007 Putnam Retail Management Since 2011 Director of Fund Administration Services, General Counsel, Putnam Investments, Putnam Investments and Nancy E. Florek (Born 1957) Putnam Management, and PutnamManagement Vice President, Director of Proxy Voting and Putnam RetailManagement Corporate Governance, Assistant Clerk, and Susan G. Malloy (Born 1957) Associate Treasurer Robert R. Leveille (Born 1969) Vice President and Assistant Treasurer Since 2000 Vice President and Chief Compliance Officer Since 2007 Since 2007 Director of Accounting & Control Chief Compliance Officer, Services, Putnam Investments and Putnam Investments, Putnam Management, PutnamManagement and Putnam Retail Management The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each officer is One Post Office Square, Boston, MA 02109. 28 Putnam VT George Putnam Balanced Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2014, are available in the Individual Investors section of putnam.com and on the Securities and Exchange Commission’s (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Liaquat Ahamed Boston, MA 02109 P.O. Box 8383 Ravi Akhoury Boston, MA 02266-8383 Barbara M. Baumann Investment Sub-Manager 1-800-225-1581 Charles B. Curtis Putnam Investments Limited Robert J. Darretta 57–59 St James’s Street Custodian Katinka Domotorffy London, England SW1A 1LD State Street Bank and Trust Company John A. Hill Paul L. Joskow Marketing Services Legal Counsel Kenneth R. Leibler Putnam Retail Management Ropes & Gray LLP Robert E. Patterson One Post Office Square George Putnam, III Boston, MA 02109 Independent Registered Robert L. Reynolds Public Accounting Firm W. Thomas Stephens PricewaterhouseCoopers LLP The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Putnam VT George Putnam Balanced Fund 29 This report has been prepared for the shareholders H504 of Putnam VT George Putnam Balanced Fund. VTAN/15 Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In July 2013, the Code of Ethics of Putnam Investment Management, LLC was amended. The changes to the Code of Ethics were as follows: (i) eliminating the requirement for employees to hold their shares of Putnam mutual funds for specified periods of time, (ii) removing the requirement to preclear transactions in certain kinds of exchange-traded funds and exchange-traded notes, although reporting of all such instruments remains required; (iii) eliminating the excessive trading rule related to employee transactions in securities requiring preclearance under the Code; (iv) adding provisions related to monitoring of employee trading; (v) changing from a set number of shares to a set dollar value of stock of mid- and large-cap companies on the Restricted List that can be purchased or sold; (vi) adding a requirement starting in March 2014 for employees to generally use certain approved brokers that provide Putnam with an electronic feed of transactions and statements for their personal brokerage accounts; and (vii) certain other changes. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta, and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds’ amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees December 31, 2014	$67,024	$ — $8,839	$ — December 31, 2013	$68,470	$ — $5,856	$ — For the fiscal years ended December 31, 2014 and December 31, 2013, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $570,904 and $155,856 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
